Case 1:19-cv-00689-NRB Document 35-10 Filed 04/22/19 Page 1 of 4

EXHIBIT ]

Case 1:19-cv-00689-NRB Document 35-10 Filed 04/22/19 Page 2 of 4

4/14/2019 CES 2018: Vuzix Blade AR ls Like Goog|e G|ass V\hlh A|exa | Tlme

TIME
Amazon Alexa Could Make These Smart Glasses Way Better
Than Google Glass

BY LISA EADICICCO IANUARY 10, 2018

Amazon’s AleXa software has already made its way into just about every
Internet-connected device you can imagine, like smartwatches, lamps, and
refrigerators, to name just a few. Next, Amazon’s voice-enabled digital

assistant could live in your glasses.

At CES 2018, wearable display company Vuzix unveiled its latest pair of
augmented reality glasses, the Vuzix Blade, which can communicate with
Amazon’s Alexa assistant. The glasses are set to launch in the second quarter
of 2018 for $1,000.

Vuzix’s Blade AR glasses feel like an improved version of Google Glass with
better picture quality. The Android-based headset work fine on its own, as it’s a
fully functional computer, but it must be tethered via Bluetooth to your
smartphone or connected to a Wi-Fi network to access certain features, like
email and text notifications. There’s also an 8-megapixel camera for snapping

photos. Vuzix says the glasses will be compatible with prescription lenses.
Read more: This New Virtual Reality Headset Could Finally Get You Into VR

As with Google Glass, Vuzix Blade wearers can navigate the glasses’ interface
by swiping and tapping on a touchpad along the side of the eyewear. The
display feels a bit larger and is situated more prominently in the user’s field of
view than with Google Glass, although wearers can adjust the display to move

it higher or lower based on what feels comfortable.

time.com/5096994/ces-2018-vuzix-b|ade-goog|e-g|ass/ 1/3

Case 1:19-cv-00689-NRB Document 35-10 Filed 04/22/19 Page 3 of 4
4/14/2019 CES 20181VuZiX Blade AR ls Like Google Glass V\Mh Alexa | Tlme

The most'impressive aspect of the Blade glasses, however, isn’t the Alexa
compatibility at all- it’s how bold and crisp the display looks. During my
demo, l cycled through high resolution photos of flowers and other colorful
scenery, which to my surprise looked almost as vibrant as viewing them on a
smartphone screen. It felt much more vivid than Google Glass’ smaller and
more subtle display. They also more closely resemble normal glasses, although

Vuzix’s eyewear is still noticeably thicker than standard prescription glasses,

Adding a voice-activated assistant to a gadget like the Blade glasses makes
perfect sense. Voice control is practically a necessity for Internet-connected
eyewear, as we’ve seen with devices like Google Glass and l\/licrosoft’s HoloLens.
But bringing Alexa to smart glasses could be an even bigger deal, as developers
experiment with blending augmented reality with the Al assistant’s
functionality. Vuzix envisions a future in which a user could walk down the
street wearing its glasses, glance over at a sign for an upcoming concert, and
then ask Alexa to purchase a ticket for that event. That’s not yet possible with
Vuzix’s glasses, but similar functionality is already appearing on smartphones
thanks to features like Google Lens and Samsung Bixby. Apple and Facebook

are both encouraging app creators to develop augmented reality concepts, too.

During my experience wearing the Blade AR glasses, I was able to get a basic
sense of how Alexa would handle a few simple commands. Asking for the
weather, for example, pulled up a tiny widget showing the temperature in the
upper right corner of my field of view. Alexa was also able to put directions to
the airport in my line of sight - arguably the most practical use case for
augmented reality glasses right now. But while Alexa functioned properly on a
few occasions, I often had trouble getting it to work because of all of the noise
and signal interferences on the crowded CES showroom floor. But the Glasses
worked well in other applications, like a game in which I had to destroy

incoming boulders by looking at them.

For the Blade AR glasses to be a hit, Vuzix will have to ensure there are enough
compelling uses that people will actually want to buy them - or else they
might face the same fate as Google Glass, which never caught on with anyone

beyond early adopters and commercial users. That the glasses look like normal

time.com/5096994/ces-2018-vuzix-blade-goog|e-g|ass/ 2/3

Case 1:19-cv-00689-NRB Document 35-10 Filed 04/22/19 Page 4 of 4

4/14/2019 CES 2018: Vuzix Blade AR ls Like Goog|e Glass V\hth A|exa | Time
eyewear is a good start - if Glass proved anything, it’s that most people don’t
want to look like a cybernetics-enhanced android. It will be up to the software,

then, to give people a good reason to give these glasses a look.

Contact us at editors@time.coin.

time.com/5096994/ces-201B~vuzix-blade-goog|e-g|ass/ 3/3

